Case 1:19-cv-01457-JPH-MJD Document 72 Filed 07/20/20 Page 1 of 3 PageID #: 484




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 TERRY W. TRIPP, SR.,                                 )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )        No. 1:19-cv-01457-JPH-MJD
                                                      )
 STANLEY KNIGHT Warden,                               )
 AGNES OPUKU N.P.,                                    )
 MITCHEFF Dr., Medical Director,                      )
 RIPPETOE Dr., Mental Health,                         )
                                                      )
                               Defendants.            )


         ENTRY DENYING MOTION FOR IMMEDIATE INJUNCTIVE RELIEF

        The plaintiff's motion for immediate injunctive relief has been considered. Dkt. 57. In his

 motion, the plaintiff asks the Court to issue an order to the prison Business Office to stop taking

 his state pay and applying it to copy costs and postage because he is indigent and needs the funds

 for hygiene products and for his future re-entry. Dkt. 57.

        “A preliminary injunction is an extraordinary remedy.” HH-Indianapolis, LLC v. Consol.

 City of Indianapolis and County of Marion, Indiana, 889 F.3d 432, 437 (7th Cir. 2018) (internal

 quotation omitted). “A party seeking a preliminary injunction must satisfy all three requirements

 in the threshold phase by showing that (1) it will suffer irreparable harm in the period before the

 resolution of its claim; (2) traditional legal remedies are inadequate; and (3) there is some

 likelihood of success on the merits of the claim.” Id. (internal quotation omitted). In addition, a

 portion of the Prison Litigation Reform Act (PLRA) provides as follows:

        Preliminary injunctive relief must be narrowly drawn, extend no further than
        necessary to correct the harm the court finds requires preliminary relief, and be the
        least intrusive means necessary to correct that harm. The court shall give substantial
        weight to any adverse impact on public safety or the operation of a criminal justice

                                                  1
Case 1:19-cv-01457-JPH-MJD Document 72 Filed 07/20/20 Page 2 of 3 PageID #: 485




        system caused by the preliminary relief and shall respect the principles of comity
        set out in paragraph (1)(B) in tailoring any preliminary relief.

 18 U.S.C.A. § 3626(a)(2).

        "This section of the PLRA enforces a point repeatedly made by the Supreme Court in cases

 challenging prison conditions: [P]rison officials have broad administrative and discretionary

 authority over the institutions they manage." Westefer v. Neal, 682 F.3d 679, 683 (7th Cir. 2012)

 (internal quotation omitted).

        Defendants Mitcheff, Opoku, and Rippetoe oppose the motion for immediate injunctive

 relief because they are medical and mental health providers. Dkt. 58. As such, they have no control

 over charges that are made for copies nor could they carry out any order relating to such

 administrative functions. The Court agrees.

        Defendant Knight opposes the motion for preliminary injunction because the relief sought

 is not related to the claims asserted in this case. Dkt. 59. The Court also agrees with this point. A

 request for injunctive relief must be tied to the claims proceeding in this action. See De Beers

 Consol. Mines v. United States, 325 U.S. 212, 220 (1945) ("A preliminary injunction is always

 appropriate to grant intermediate relief of the same character as that which may be granted

 finally."); Little v. Jones, 607 F.3d 1245, 1251 (10th Cir. 2010) (A court may grant a motion for

 injunctive relief only if there is a relationship between the injury claimed in the motion and the

 conduct alleged in the complaint.).

        The claims in this action are that the defendants denied the plaintiff certain medications.

 The issue of whether any prison officials in the Business Office, the Warden or others, have been

 improperly charging the plaintiff's trust account for copies or postage, is not related to any

 constitutional claim alleged. This administrative and financial determination regarding copy

 charges falls outside the authority of the Court and although there may or may not be other

                                                  2
Case 1:19-cv-01457-JPH-MJD Document 72 Filed 07/20/20 Page 3 of 3 PageID #: 486




 remedies available to the plaintiff, they are not in this action. The plaintiff has failed to prove the

 elements required to obtain preliminary injunctive relief.

        Accordingly, the plaintiff's motion for immediate injunctive relief, dkt. [57], is DENIED.

 SO ORDERED.

Date: 7/20/2020




 Distribution:

 TERRY W. TRIPP, SR.
 103679
 PLAINFIELD - CF
 PLAINFIELD CORRECTIONAL FACILITY
 Inmate Mail/Parcels
 727 MOON ROAD
 PLAINFIELD, IN 46168

 All Electronically Registered Counsel




                                                   3
